Citation Nr: 0605083	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-02 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals, left hand.

2.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

This case was remanded by the Board in October 2003 for 
further development and is now ready for disposition.

In February 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran's cold injury residuals of each hand are 
manifested by subjective complaints of pain, numbness, and 
cold sensitivity.

2.  Objective medical evidence of the veteran's cold injury 
residuals of each hand includes osteoarthritis of both hands, 
confirmed by X-ray.

3.  The evidence does not show two or more symptoms of tissue 
loss, nail abnormalities, color changes, impaired sensation, 
hyperhidrosis, or X-ray abnormalities.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for cold injury residuals, left hand, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.110, Diagnostic Code (DC) 7122 
(2005).

2.  The criteria for an evaluation of 20 percent, but no 
more, for cold injury residuals, right hand, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.110, DC 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to 
higher ratings for his right and left hand frostbite 
residuals.  At a personal hearing, he related that he did not 
have too many problems with his hands if they stayed warm.  
If he was exposed to cold they would turn red then white.  He 
denied having any regular treatment for frostbite residuals 
and noted that he was just careful with his activities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Turning now to the regulations, a 20 percent rating requires 
pain, numbness, cold sensitivity, or arthralgia, PLUS the 
following: 

*	tissue loss, 
*	nail abnormalities, 
*	color changes, 
*	locally impaired sensation, 
*	hyperhidrosis, or 
*	X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or 
osteoarthritis).

In a December 1999 VA examination, the veteran reported a 
frostbite injury to both hands while on active duty.  He 
indicated that he lost seven fingernails at the time and that 
he has never regained full function of his hands.  He related 
that they froze easily and turned white at around 40 degrees.  

Physical examination revealed no evidence of tissue loss 
(skin was intact), nail abnormalities (capillary refill was 
at approximately one second), color changes (not reported), 
locally impaired sensation except as it related to a flair 
right shoulder, hyperhidrosis (skin was dry), or X-ray 
abnormalities (no X-ray report was included).  

The examiner related that there were "no other remarkable 
objective signs noted" and concluded that the objective 
examination was "essentially unremarkable except for a flail 
shoulder on the right."  Therefore, while the veteran 
reported paresthesia and cold sensitivity (at around 40 
degrees), the medical evidence did not support a higher 
rating for either hand at that time.  

An August 2000 outpatient treatment note indicated that the 
veteran complained of cold sensitivity, pain, and numbness of 
his hands.  However, a physical examination reflected no 
edema, palpable peripheral pulses, no cyanosis, no stasis, 
capillary refill at one to two seconds, warm hands, and no 
joint swelling or erythema.  There were no acute neurological 
deficits except for a right upper extremity paralysis.  

The diagnosis was history of frostbite injury to both hands.  
However, the evidence did not show tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities in order to support a 
higher rating than the then-10 percent rating for either 
hand.

Nonetheless, in an April 2003 VA examination, the veteran 
related the in-service frostbite injury.  He reported 
increased sensitivity and throbbing pain over his hands and 
fingers at 40 degrees, and decreased sensation and strength.  
It was noted that due to a serious nonservice-connected right 
shoulder and arm injury, he had very limited range of motion 
of the right shoulder and arm and had become predominantly 
left-handed.

Significantly, an X-ray revealed post-traumatic 
osteoarthritic changes with lateral subluxation at the left 
first carpal metacarpal joint, and marked diffuse osteopenia 
and osteoarthritic changes in the right wrist and hand, which 
were attributed to disuse secondary to osteoarthritic pain in 
the wrist.  The final diagnoses included frostbit injury to 
the hands, chronic, and peripheral neuropathy to the hands, 
bilaterally.  

Because of the subjective complaints of pain, numbness, and 
cold sensitivity, PLUS, X-ray evidence of osteoarthritis, the 
Board finds that a 20 percent rating is warranted for 
residuals of frostbite to both hands.  

However, the evidence does not support a rating in excess of 
20 percent.  Specifically, in order to warrant a higher 
rating, symptomatology requires pain, numbness, cold 
sensitivity, or arthralgia, PLUS two or more symptoms, which 
includes tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

While the veteran has consistently reported pain, numbness, 
cold sensitivity, and arthralgia, the Board finds that higher 
ratings are not warranted because the evidence does not show 
two or more symptoms of tissue loss, nail abnormalities, 
color changes, impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

Specifically, turning again to the April 2003 VA examination, 
the evidence does not show tissue loss (no lesions, and skin 
was intact), nail abnormalities (nails were redeveloped, nail 
plates were smooth, hard, and uniform without bands, and were 
firmly adhered; capillary refill was at less than two 
seconds), color changes (skin described as pink), locally 
impaired sensation (neurovascular examination was intact to 
the fingertips), or hyperhidrosis (skin was warm and dry and 
without lesions, odor, or excessive perspiration).  

Although the X-ray evidence reflected osteoarthritis of both 
hands, establishing a basis for a 20 percent rating, symptoms 
of tissue loss, nail abnormalities, color changes, impaired 
sensation, or hyperhidrosis, are not shown such to warrant a 
higher rating.  Therefore, a 20 percent rating, but no more, 
is warranted for each hand.

Next, in the most recent Post-Remand Brief, the veteran 
asserted that it would be to his advantage to be rated under 
DC 8521 for peripheral neuropathy of the external popliteal 
nerve in lieu of a rating under the criteria for frostbite.  
As the popliteal nerve affects the function of the foot and 
toes, the Board presumes that the veteran asserts 
consideration of the lower radicular group under DC 8512 
(transposition of last two digits of the number) affecting 
the function of the hand and wrist.

However, a careful review of the claims file reflects that 
the veteran is, in fact, already service-connected for 
peripheral neuropathy under DC 8512.  Specifically, as a 
result of the April 2003 VA examination, the RO concluded 
that there was a preponderance of evidence in favor of a 
claim for peripheral neuropathy as related to frostbite of 
the right and left hands.  

Therefore, the RO separately granted service-connection for 
peripheral neuropathy and assigned a 20 percent evaluation 
for each hand.  As the veteran is already service-connected 
for peripheral neuropathy, his recent request to be rated 
under DC 8512 for peripheral neuropathy rather than under DC 
7122 for frostbite has been addressed by the RO in his favor 
and no further consideration is needed at this juncture.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2003 and April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
October 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2003 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issues on appeal were obtained in December 
1999 and April 2003.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

A 20 percent disability rating, but no more, for cold injury 
residuals, right hand, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

A 20 percent disability rating, but no more, for cold injury 
residuals, left hand, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


